Citation Nr: 0328878	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for 
psychophysiological musculoskeletal and gastrointestinal 
disorder with deformed duodenal bulb, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for status post 
right inguinal hernia repair, currently evaluated as 10 
percent disabling.

3.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a back condition.

4.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for hypertension.

5.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for coronary artery disease.




6.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for erectile dysfunction, previously 
denied as impotence.

7.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A hearing was held in November 2002, before Bettina S. 
Callaway, a member of the Board sitting at the RO, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

During the veteran's November 2002 testimony, he appeared to 
raise the issue of whether new and material evidence has been 
presented sufficient to reopen the veteran's claim for 
entitlement to service connection for a psychiatric disorder 
other than psychophysiological musculoskeletal and 
gastrointestinal disorder with deformed duodenal bulb.  The 
Board refers this issue to the RO for appropriate action.

The issues of entitlement to 1) an increased evaluation for 
psychophysiological musculoskeletal and gastrointestinal 
disorder with deformed duodenal bulb, currently evaluated as 
30 percent disabling, 2) status post right inguinal hernia 
repair, currently evaluated as 10 percent disabling, and 3) a 
TDIU will be discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  In a September 1994 decision, the Board RO denied the 
veteran's claims to reopen service connection for a back 
condition and hypertension, and denied entitlement to service 
connection for coronary artery disease, and erectile 
dysfunction, previously denied as impotence; this decision 
was final.

3.  The basis for the September 1994 decision was that the 
veteran had not submitted new and material evidence to reopen 
the claims for service connection for a back disorder and for 
hypertension, and that coronary artery disease and erectile 
dysfunction were not present and may not be presumed to have 
been present during service.

4.  No medical evidence has been presented or secured since 
the last final decision of record that indicates that the 
disabilities at issue were incurred during service.

5.  The evidence of record since the last final decision does 
not bear directly and substantially upon the specific matters 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The Board's September 1994 decision denying the reopening 
of the claims to entitlement to service connection for a 
spinal condition and for hypertension and denying entitlement 
to service connection for coronary artery disease and a 
disability manifested by impotence is final. 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  Since the last final decision of record, new and material 
evidence sufficient to reopen claims for service connection 
for a back condition, coronary artery disease, hypertension, 
and erectile dysfunction, previously denied as impotence, has 
not been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to assist veterans in the development of facts 
pertinent to their claims. There has been a significant 
change in the law during the pendency of this appeal. On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA). This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002). Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim. 38 C.F.R. § 3.159(a)(5) (2002). 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. VCAA, 38 
U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment). As 
discussed below, the RO fulfilled its duties to inform and 
assist the veteran on these claims. Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

Sufficient information concerning the veteran was of record 
at the time that he filed his claim. The discussions of the 
veteran's claims contained in the April 2002 Statement of the 
Case (SOC) outlined the requirements for claims pertaining to 
new and material evidence and service connection and 
described the type of evidence lacking from the veteran's 
claims. Thus, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim, and has indicated which portion of that 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA would attempt to obtain on his 
behalf. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed. The Board concludes that the discussions 
in the letters and the SOC informed the veteran of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.

As for VA's duty to assist a veteran, the veteran's service 
medical records have been obtained, and VA and non-VA records 
have been obtained. The RO has requested that the veteran 
identify any other facilities from which he has received 
treatment. In a November 2002 statement, the veteran 
indicated that he had waived RO consideration of the 
additional evidence that he submitted at the November 2002 
travel Board hearing before the undersigned.  The veteran had 
no additional evidence to submit. Further, there is no 
indication in the record that other relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.

As for VA's duty to obtain any medical examinations, the 
Board finds that obtaining a medical opinion is not warranted 
in this case. With regard to the veteran's claim to reopen, 
the Board notes that while the VCAA was enacted during the 
pendency of the veteran's appeal pertaining to his claim to 
reopen, the VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in [38 U.S.C.A. § 5108]." 38 U.S.C.A. § 5103A(f) (West 2002). 
Because the veteran has not identified any service or VA 
medical records which are not already in the claims file, the 
Board finds that there is no additional duty to assist prior 
to the veteran submitting new and material evidence. Because 
there is no basis upon which to reopen the claim, the Board 
finds there is no obligation to provide a VA examination or 
medical opinion. In view of the narrow questions of law and 
fact on which that issue turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claim.

The Board finds that VA has done everything required to 
assist the veteran. A remand or further development of this 
claim would serve no useful purpose. See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran in this 
case. Further development and further expending of VA's 
resources is not warranted. Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless. See 38 C.F.R. 
§ 20.1102 (2002). Having determined that the duties to inform 
and assist the veteran have been fulfilled, the Board must 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

II.  New and material evidence to reopen claims of service 
connection

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 2002).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001). The Board notes that 38 C.F.R. § 
3.156 has been amended to implement the Veterans Claims 
Assistance Act. See 38 C.F.R. § 3.156 (2002). However, the 
amended regulation is applicable only to claims to reopen 
received on or after August 29, 2001. Because the veteran's 
claim was received in July 1999, the amended regulation is 
not applicable to this case.

In 1994, the Board denied the veteran's application to reopen 
the claims to entitlement to service connection for a back 
condition, and hypertension; and also denied entitlement to 
service connection for coronary artery disease and erectile 
dysfunction, previously denied as impotence, in a September 
1994 decision. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2002).

As previously mentioned, to reopen his claim for service 
connection, the veteran must bring evidence which "bears 
directly and substantially upon the specific matter under 
consideration" and that is "so significant that it must be 
considered in order to fairly decide the claim". 38 C.F.R. § 
3.156(a) (2001). The evidence should "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability." See Hodge v. West, 155 
F.3d. 1356 (1998).

The Board concludes that the additional VA and non-VA medical 
records submitted after the September 1994 Board decision, 
although new in that they have not been previously submitted, 
are not material evidence because they do not bear directly 
and substantially upon the specific matters under 
consideration, that is, whether a back condition, 
hypertension, coronary artery disease, or erectile 
dysfunction was incurred during service. In fact, these 
records primarily concern the veteran's claims for increased 
disability ratings, which will be discussed in the remand 
portion of this decision.  These reports are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim. In addition, the additional 
evidence does not contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
disabilities. 38 C.F.R. § 3.156(a) (2001); Hodge, 155 F.3d at 
1363. The Board's September 1994 decision determined that the 
veteran had not filed new and material evidence to reopen his 
claims for service connection for a back condition or 
hypertension.  The Board also found that service connection 
was not warranted for coronary artery disease or erectile 
dysfunction.

The VA and non-VA medical evidence submitted after the 
Board's September 1994 decision is immaterial with respect to 
the veteran's claim to reopen these issues.  This medical 
evidence is essentially negative for discussion of these 
disorders and there is no finding that any of these disorders 
are related to an incident or disease documented during the 
veteran's service.  This evidence does not bear substantially 
upon the specific matter under consideration of whether the 
veteran's claimed disorders originated during service. 
Therefore, it is not material. Furthermore, none of the 
evidence, either by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of this 
claim. 

Accordingly, this evidence, although new, is not material, 
and the veteran's appeal must be denied.  The Board has 
considered the veteran's March 2000 testimony before a 
hearing officer at the RO and before the undersigned sitting 
at the RO in November 2002.  The Board has also considered 
the veteran's written statements, including the veteran's 
argument set out in a red folder, which is associated with 
the claims files.  Nevertheless, The veteran's testimony 
simply echoes his previous contentions prior to the Board's 
September 1994 decision.  He has not provided evidence that 
is so significant that it must be considered in order to 
fairly decide the merits of this claim. 

A review of the claims file fails to reveal the receipt of 
any additional evidence since September 1994 showing a causal 
connection between currently existing a back condition, 
hypertension, coronary artery disease, and erectile 
dysfunction, to incidents documented during service.  In sum, 
the evidence submitted since the September 1994 Board 
decision is cumulative or redundant of previously considered 
evidence, and/or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


ORDER

Having found that new and material evidence has not been 
submitted, the claims to entitlement to service connection 
for a back condition, hypertension, coronary artery disease, 
and erectile dysfunction, previously denied as impotence, are 
denied.


REMAND

Further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The veteran should be scheduled for 
VA psychiatric and general medical 
examinations for the purpose of 
ascertaining the severity of the 
veteran's service-connected 1) 
psychophysiological musculoskeletal and 
gastrointestinal disorder with deformed 
duodenal bulb; 2) the residuals of his 
service connected right inguinal hernia; 
and 3) the extent to which such 
disabilities impact on the veteran's 
employability. 

?	It is imperative that the 
claims files be made available 
to and be reviewed by the 
examiner(s) in connection with 
the examination(s), 
specifically Volume III with 
the recent medical evidence 
submitted during the pendency 
of this appeal. Any medically 
indicated tests should be 
accomplished, all clinical and 
special test findings should be 
clearly reported, and reference 
to the appropriate diagnostic 
codes should be made. 
?	In regard to the veteran's 
psychophysiological 
musculoskeletal and 
gastrointestinal disorder with 
deformed duodenal bulb claim, 
the examiner should review 
applicable rating criteria in 
38 C.F.R. § 4.130, Diagnostic 
Code 9424 (2002) and, to the 
extent feasible, render an 
opinion as to the level of 
impairment evident, especially 
with respect to the impact on 
employability. 
?	The examiner should address the 
nature and extent of disability 
from service-connected right 
inguinal hernia.
?	The examiner should offer an 
opinion as to whether the 
veteran's service-connected 
psychophysiological 
musculoskeletal and 
gastrointestinal disorder with 
deformed duodenal bulb and/or 
residuals of a right inguinal 
hernia, either alone or 
together, preclude him from 
securing or maintaining 
substantially gainful 
employment. 
?	Regarding the general medical 
examination, the examiner 
should evaluate the severity of 
the veteran's nonservice-
connected disabilities and 
offer an opinion as to the 
extent to which such 
disabilities preclude him from 
securing or maintaining 
substantially gainful 
employment. The examiners are 
requested to report any 
findings in detail, and to 
provide a rationale for any 
opinions rendered.

2.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's increased rating and TDIU 
claims. If the benefits sought are 
denied, a supplemental statement of the 
case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



